Citation Nr: 1748616	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of heat exhaustion and viral infections, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989, and from February 1991 to April 1991.  The Veteran served in the Southwest Asia Theatre of Operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In April 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a VA examination to address whether the Veteran had a disability caused or aggravated by in-service episodes of heat stroke or exhaustion, dehydration, and/or viral infections, to include asthma, sinusitis, rhinitis, pneumonia, upper respiratory infection, viral gastroenteritis, viral sepsis, viral syndrome, urinary tract infection, or damage to the brain, nerves, heart liver, lungs, and/or kidneys.  The examiner was further instructed to consider whether any indicated chronic complaints were the result of undiagnosed illness resulting from exposure to environmental or biochemical hazards while on duty in the Southwest Asia Theatre of Operations.  

The Veteran underwent a series of VA examination in May 2016, including examinations to evaluate respiratory, sinusitis, rhinitis and other conditions of the nose, throat, larynx or pharynx, and endocrine disease.  The Veteran was previously provided a VA examination which occurred in November 2012.  

The November 2012 VA examination included an X-ray study which revealed hyperinflation of the lungs and tiny right lower lobe nodules.  Based on the finding of lobe nodules, the radiologist recommended a non-emergent CT scan given the Veteran's clinical history.  The Veteran's May 2016 examination for sinusitis, rhinitis and other conditions of the nose, throat, larynx or pharynx noted a history of sinusitis.  The May 2016 examination also included an X-ray study which revealed no definite sinusitis, however, as with the November 2012 X-ray study, the radiologist recommended a CT scan as it was noted as more sensitive and specific.

A review of the claims file shows that the recommended CT scans have not been conducted.  Based on the medical evidence showing possible right lower lobe nodules, and the recommendations by two VA radiologists that further CT scans be performed to further evaluate any potential respiratory and/or sinus condition, the Board finds that such examinations are necessary to properly adjudicate the issue on appeal.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the current nature and extent of any respiratory and/or sinus disorder, to include CT scans of the Veteran's lungs and sinuses.  The examiner should provide a diagnosis for any respiratory and/or sinus disorder found present.  If, and only if, a respiratory or sinus disorder is diagnosed, the examiner should provide the following opinion(s):

Is it at least as likely as not (50 percent or greater probability) that any diagnosed respiratory and/or sinus disorder, or residual disorder, was caused or aggravated by service, including, but not limited to, exposure to environmental hazards, in-service episodes of heat exhaustion, heat stroke, or in-service viral infections?

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






